Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           Applicant’s election without traverse of invention Group A in the reply filed on 11/9/2022 is acknowledged.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.       Claims 1-6, 24 and 26-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) The scope of claims 1-6, 24 and 26-28 is vague and indefinite because it is not clear how the hair clipper is able to perform the function of clipping hair since there is no means claimed for clipping.
          (2) In claim 28, lines 1-2, “said resilient grips” lacks antecedent basis.  

Claim Rejection - 35 U.S.C. 102 (a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.        Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baron et al. (U.S. Patent Application Publication No. 2007/0107230, hereinafter “Baron”).
           Regarding claim 1, Baron discloses a hair clipper comprising:
           a chassis (1) having upper (18) and lower (19) chassis portions (see Fig.3) defining an enclosed interior chamber (for receiving battery 10 and circuitry 11, see Fig.3); and
           an outer housing (12) including upper (14) and lower (13) housing portions (see Fig.3) constructed and arranged to enclosing said chassis (1, see Fig.3) as the housing portions (14,13) are secured together such that said interior chamber is isolated from the housing (12).
           Regarding claim 3, Baron’s interior chamber includes a motor recess (for receiving a motor 2, see Fig.2). 

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. (U.S. Patent Application Publication No. 2007/0107230, hereinafter “Baron”) in view of Yasunaka (U.S. Patent No. 4,660,283).
           Regarding claim 2, Baron as set forth shows all the claimed limitations.  Further, Baron’s outer housing (12) is made of metal (see paragraph [0031], lines 9-10) except Baron fails to mention the chassis (1) is made of electrically insulative material.
           Yasunaka shows a hair clipper comprising a two-piece chassis (1) defining an enclosed interior chamber (see Fig.2 for housing a motor 20), wherein the chassis (1) is made of plastic (i.e. electrically insulative material, see column 4, lines 16-17).
           Thus, it would have been obvious to one skilled in the art to modify Baron by making Baron’s chassis (1) out of plastic material for its electrically insulative property suitable for a housing a motor as taught by Yasunaka.   

Indication of Allowable Subject Matter
1.        Claims 4-6 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.       Claims 26-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Remarks
In the search report cited in the IDS filed on 3/23/2022, it is said Dirks et al. (U.S. Patent Application Publication No. 2006/0032093, hereinafter “Dirks”) reads on claim 1.  Dirks shows a hair clipper (10) comprising a chassis (32), and an outer housing (100) including upper and lower housing portions (102,104, see Fig.6 and paragraph [0025], lines 2-4).  However, Dirks’ chassis (34, see Fig.2) does not have upper and lower chassis portions defining an enclosed interior chamber, and said upper and lower chassis portions configured for being secured together as required by claim 1.  The report interprets the chassis (34,16) to have an upper chassis portion (34) and a lower chassis (shown as a motor housing 16 as seen in Fig.2).  Such interpretation is incorrect because as clearly shown in Fig.2, the two (34,16) are arranged in a forward-rearward orientation rather than an upper-lower orientation (an upper-lower orientation is shown in Fig.4, note upper and lower housing portions 102/104). 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724